Mr. Justice Duell
delivered the opinion of the Court:
Admitting all the facts set forth in the complaint, which are well and sufficiently pleaded, to be true, and remembering that any allegations as to the construction of the statutes or documentary exhibits referred to therein are not admitted by the demurrer to be correctly alleged, being a matter of law for the determination of the court, we are called upon to examine the *205case as presented by the pleadings, and see whether anything is presented that differentiates this from other similar cases that have heretofore been decided adversely to the contentions of the appellant.
We are met at the very outset by authoritative decisions of the court of last resort laying down a general rule by which the courts are to be governed when they are asked to declare an act of Congress unconstitutional and enjoin the executive officers from administering it. As has been said, “every possible presumption is in favor of the validity of the statute, and this continues until the contrary is shown beyond a rational doubt.” Sinking Fund Cases, 99 U. S. 700, 25 L. ed. 496; Fletcher v. Peck, 6 Cranch, 87, 3 L. ed. 162.
In the class of cases to which the case at bar belongs we have to bear in mind that it has been most conclusively settled that the government dealings with the Indians are in their nature political, and that there is consequently little or no room left for the interposition of the courts. We cannot presume that the legislative department of the government acted in bad faith in enacting the act of June 27, 1902, or that either Congress or the President exercised anything but their best judgment in providing for a forestry reserve, and placing limitations upon the cutting of timber upon the pine lands in question, — in short, that the act of June 27, 1902, was for the benefit of the Indians, bearing in mind the long term referred to in the act of 1889. But however this may be, we fail to discover anything which takes this case out of the general rule laid down in prior decisions of the Supreme Court. Lone Wolf v. Hitchcock, 187 U. S. 553, 47 L. ed, 299, 23 Sup. Ct. Rep. 216, and Cherokee Nation v. Hitchcock, 187 U. S. 294, 47 L. ed. 183, 23 Sup. Ct. Rep. 115. In the former case the complainants, claiming due authorization from their tribe, sought to enjoin the defendant, as Secretary of the Interior, from carrying out an alleged unconstitutional act of Congress, the claim of unconstitutionality being that the Indians were deprived of valuable property rights without their consent and to their great injury. The claims *206are analogous to those made in this proceeding. The court there said:
“Indeed, the controversy which this case presents is concluded by the decision in Cherokee Nation v. Hitchcock, 187 U. S. 294, 47 L. ed. 183, 23 Sup. Ct. Rep. 115, decided at this term, where it was held that full administrative power was possessed by Congress over Indian tribal property. In effect, the action of Congress now complained of was but an exercise of such power, a mere change in the form of investment of Indian tribal property, the property of those who, as we have held, were in substantial effect the wards of the government. We must presume that Congress acted in perfect good faith in the dealings with the Indians of which complaint is made, and that the legislative branch of the government exercised its best judgment in the premises. In any event, as Congress possessed full power in the matter, the judiciary cannot question or inquire into the motives which prompted the enactment of this legislation. If injury was occasioned, which we do not wish to be understood as implying, by the use made by Congress of its power, relief must be sought by an appeal to that body for redress, and not to the courts. The legislation in question y^as constitutional, and the demurrer to the bill was therefore rightly sustained.”
It having been repeatedly held that the Indians are wards of the nation, the authority to deal with property set aside for them by agreement with them, or otherwise, is vested in Congress; and this authority, having been so frequently recognized by the Supreme Court, is no longer open for discussion.
In whatever way the lands in question may be dealt with by Congress, so long, certainly, as the proceeds derived from them are set aside for the Indian beneficiaries, it is not open for the courts to interfere with congressional action, even though it may be thought that some other disposition of the lands would be more beneficial. We fail to see how any property is taken from the Indians by the act of June 27, 1902. The act only deals with the method of treating the lands, which, together with all avails therefrom, remain the property of the Indians. *207Even though it he held that the withholding of a portion of the lands from sale be considered a taking from the Indians of property set aside for their benefit by the act of 1889, Congress has often exercised such authority, and the courts have recognized the right of the government so to do. Missouri, K. & T. R. Co. v. Roberts, 152 U. S. 114, 38 L. ed. 377, 14 Sup. Ct. Rep. 496; Spalding v. Chandler, 160 U. S. 394, 40 L. ed. 469, 16 Sup. Ct. Rep. 360; The Cherokee Tobacco (207 Half Pound Papers Smoking Tobacco v. United States) 11 Wall. 616, 20 L. ed. 227.
The existence of power in Congress to deal with tribal property having been so frequently recognized by the courts, for the reason that the power is political and administrative, it would be a work of supererogation to amplify by argument or citation of authorities our reasons for believing that the second ground of demurrer is well taken. Nor do we deem it necessary to pass upon either of the other grounds of demurrer.
It follows that the action of the court below in dismissing the bill was correct, and its decree is therefore affirmed, with costs. Affirmed.
An appeal to the Supreme Court of the United States was prayed by the appellant, and allowed April 4, 1905.